DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Response to Amendment
In view of the amendment to the claims, the rejections relying on Kitahara (JP 2006335360) as the primary reference has been withdrawn.
In view of the amendment to oxygen absorption layer B “consisting” of a particular composition, the rejections relying on Otaki (JP 2001-354817) as the primary reference have been withdrawn, as the reference requires the oxygen absorption layer to include a maleic anhydride modified polyolefin resin.
Those rejections not repeated in this Office Action have been withdrawn.
Claims 2-4, 7-8 are currently pending and rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that “the absorption layer (B) comprises the iron powder…”  This limitation is seen to conflict with claim 8, because claim 8 recites, “an absorption layer (B) consisting of….”; thus making the scope of claim 3 unclear as it allows for the oxygen absorption layer to include more than what would have been allowed by the “consisting of” language in claim 8.
Claim 8 recites the limitation, “wherein the food is an edible meat containing lipid in an amount of …”  This limitation is unclear as to whether the range of “1% by mass or more and 50% by mass or less” is modifying the amount of lipid or the amount of edible meat.  Based on Applicant’s specification, it appears that this limitation means that the meat contains lipid in an amount of 1% to 50%.  This rejection can be overcome by , the edible meat containing lipid in an amount of…”.  
Claims 2, 4 and 7 are rejected based on their dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 20140291178) in view of Kitahara (JP 2006335360) and either of Fukui (US 20150217542) or Ching (US 6057013) and in further view of Ishizaki (US 20020012808) and Mohamed (“The Nutrient Contents of Traditional Sun-Dried Nile Fish in Sudan”).
It is noted that claim 8 is the independent claim.  
Regarding claim 8, Masuda teaches a method of storing food (paragraph 2) comprising packaging and storing food in a multilayer body (see figure 2; paragraph 93 - “package forms such as pouches…”; paragraph 141 and figure 2; paragraph 144 “films, sheets…containers…deep drawn containers”), the multilayer body comprising a sealing 
If it could have been construed that Masuda’s figure 2 did not teach an inside thermoplastic sealing film and where the multilayer body can specifically be a bag, then it is noted that Kitahara teaches that it has been notoriously conventional to use an arrangement such as that shown in figure 2 of Masuda, for providing a multilayer oxygen absorbing body that can be a bag and where the inner layer is a thermoplastic sealing layer (see paragraph 10; 12).  Therefore, in view of Kitahara’s teachings, it would have been obvious to one having ordinary skill in the art that Masuda’s multilayer body can clearly be used as shown in figure 2 for storage of food therein and to have an inner sealing layer would have been obvious to one having ordinary skill in the art for the purpose of using the sealing layer to form the bag.
Masuda does teach that odor removing agents can be included in the thermoplastic resin (paragraph 88-  “deodorants”) and thus suggests that the layer between the oxygen absorption layer and the oxygen barrier layer (i.e. layer 7 between layer 8 and 6 of figure 2) can have be an odor absorbing layer.  
Nonetheless, Masuda is not specific in reciting that the layer between the oxygen absorption layer and the gas barrier layer, is “an odor absorption layer (C) comprising a thermoplastic resin and an inorganic base.”  
However, Kitahara teaches that it has been desirable to position an odor absorption layer between the oxygen absorbing layer and the gas barrier layer  (see paragraph 38 - deodorant layer between oxygen absorbent layer and the gas barrier layer)  comprising a thermoplastic resin and an inorganic base (paragraph 40-41, calcium hydroxide) (paragraph 48 - “deodorizing resin layer”; paragraph 49 - “thermoplastic resin”).  Kitahara thus teaches that the deodorant layer can be useful for capturing odorous components (paragraph 38).   
To thus modify Masuda and to provide the intermediate layer between the oxygen barrier and the oxygen absorber as an odor absorption layer comprising a thermoplastic resin and an inorganic base, as taught by Kitahara would thus have been obvious to one having ordinary skill in the art, for the purpose of removing odors from the multilayer body and from the package.    It is further noted that Fukui has only been relied on as additional evidence that it has been conventional that iron powder deoxidation can generate an odor (see paragraph 9) thus providing further motivation to include an odor absorption layer as suggested by Kitahara above.  Ching has also only been relied on as additional evidence of using oxides or hydroxides of calcium (see column 6, lines 39-42) as a neutralizing layer to absorb odors from the oxygen absorbing layers (column 8, lines 48-58) and where the oxygen scavenging material can be any oxygen scavenging material recognized in the art (column 4, lines 18-24); and where the neutralizing layer can be positioned in various arrangements (column 8, lines 
While Masuda teaches storing food (paragraph 100), the claim differs in specifically reciting that the food is an edible meat containing lipid in an amount of 1% by mass or more and 50% by mass or less.
However, Ishizaki teaches multilayered oxygen absorbing packages that can be used for packaging dried foods, as well as foods such as dried fish (see paragraph 168).   Masuda is not seen to be limiting regarding the particular type of food that has been stored, and in view of Ishizaki teaching similar packaging that can also be used for packaging dried food including powders and meat, to modify the combination and package another type of food such as dried fish would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional types of foods recognized to be stored within oxygen absorbing packages.  
Regarding the lipid content, it would have been reasonable to conclude that a dried fish would have had a lipid contents within the claimed range.  In any case, it is noted that Mohamed evidences that it has been notoriously conventional for dried fish to have a lipid contents of, for example, 2, 4.9, 12.5, 3.8, 16.6 and 4.5 % (see table 1).  To modify the combination and package dried fish with a lipid content of 2 or 16.6% for example, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional types of foods recognized to be stored within oxygen absorbing packages.  
Regarding claim 2, in view of Kitahara the combination teaches that the inorganic base is an inorganic base having calcium (see paragraph 41: “calcium”).
Regarding claim 3, the combination teaches wherein the oxygen absorption layer (B) comprises the iron powder in an amount of 5.0% by mass or more and 60.0% by mass or less based on a total mass of layer (B)(see Masuda paragraph 204 where the metal powder is present at 50%).  .
Further regarding claim 3, in view of Kitahara the combination teaches that the odor absorption layer (C) comprises the inorganic base (calcium hydroxide) in an amount of 0.10% by mass or more and 20.0% by mass or less based on a total mass of layer (C) (see paragraph 48 - “0.1-5%”).  To use between 0.1-5% of an inorganic base would have been obvious to one having ordinary skill in the art for achieving the requisite odor absorption.
Regarding claim 4, Masuda teaches the particle diameter of the iron powder can be 10 microns (see paragraph 75), which thus falls within the claimed range.  Kitahara further teaches that calcium hydroxide contained in the odor absorption layer (C) has an average particle size of 5 micron or more and 25 micron or less (see paragraph 48, 20 microns).  To modify the combination to use an inorganic base such as calcium hydroxide with a particle size of 20 microns, for instance would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite oxygen absorption.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, and in further view of Agustini et al. (“Physicochemical Properties of Some Dried Fish Products in Indonesia”).
Claim 7 differs from the combination applied to claim 8, in specifically reciting that the food has a water activity of 0.3 to 1.0.
However, Agustini evidences that it has been conventional for dried fish to have a water activity such as between about 0.7 to below 0.8 (see Table 1 and figure 1 where the dried fish have a water activity of between about 0.7 to 0.8.  Agustini teaches that a water activity of below 0.91 has been advantageous for preventing bacterial growth and below 0.8 has been advantageous for preventing yeast growth (see page 77, left column, lines 10-22).  To modify the combination which already teaches dried fish and package fish having a water activity between 0.7-0.8 as taught by Agustini would have been obvious to one having ordinary skill in the art for preventing bacterial and yeast growth.

Claim 2, 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (JP 55-090535-see included machine translation) in view of Kitahara (JP 2006335360) and either of Fukui (US 20150217542) or Ching (US 6057013) and in further view of Ishizaki (US 20020012808) and Mohamed (“The Nutrient Contents of Traditional Sun-Dried Nile Fish in Sudan”).
It is noted that claim 8 is the independent claim.  
Regarding claim 8, Izumi teaches a method of storing food (see page 4 of the machine translation “As the contents, any of a wide variety foods…”) comprising packaging and storing food in a multilayer body (see page 2 of the machine translation last 2 lines “…in order to form a multilayer structure…”), the multilayer body comprising a sealing layer (see page 3 of the machine translation “X-layer” which is a heat sealable th line from the bottom V / (‘P d) / X, where X is a heat sealable layer); an oxygen absorption layer consisting of a thermoplastic resin such as low density polyethylene (see page 1 of the machine translation, 7th and 6th line from the bottom) and an iron powder (see page 1 of the machine translation, “As an oxygen scavenger in the present invention, a metal powder such as iron…”).  Izumi further teaches an outer oxygen barrier layer (see page 2 of the machine translation, 4th line from bottom: “a layer having an oxygen gas barrier property is represented by V” and on page 3, first four lines, Izumi teaches that the oxygen barrier layer is an outer layer).  Izumi thus teaches where the layers are in an order where the sealing layer is inside and the oxygen barrier layer is outside (see figure 2).  
Claim 1 differs from Izumi in specifically reciting an odor absorption layer between the oxygen absorption layer and the gas barrier layer, “comprising a thermoplastic resin and an inorganic base.”  
However, Kitahara teaches that it has been desirable to position an odor absorption layer between the oxygen absorbing layer and the gas barrier layer  (see paragraph 38 - deodorant layer between oxygen absorbent layer and the gas barrier layer)  comprising a thermoplastic resin and an inorganic base (paragraph 40-41, calcium hydroxide) (paragraph 48 - “deodorizing resin layer”; paragraph 49 - “thermoplastic resin”).  Kitahara thus teaches that the deodorant layer can be useful for capturing odorous components (paragraph 38).   To thus modify Izumi and to provide the intermediate layer between the oxygen barrier and the oxygen absorber as an odor absorption layer comprising a thermoplastic resin and an inorganic base, as taught by Kitahara would thus have been obvious to one having ordinary skill in the art, for the 
While Izumi teaches storing food, the claim differs in specifically reciting that the food is an edible meat containing lipid in an amount of 1% by mass or more and 50% by mass or less.
However, Ishizaki teaches multilayered oxygen absorbing packages that can be used for packaging dried foods, as well as foods such as dried fish (see paragraph 168).   Izumi who is not seen to be limiting regarding the particular type of food that has been stored, and in view of Ishizaki teaching similar packaging that can also be used for packaging dried food including powders and meat, to modify Izumi and package another type of food such as dried fish would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional types of foods recognized to be stored within oxygen absorbing packages.  
Regarding the lipid content, it would have been reasonable to conclude that a dried fish would have had a lipid contents within the claimed range.  In any case, it is noted that Mohamed evidences that it has been notoriously conventional for dried fish to have a lipid contents of, for example, 2, 4.9, 12.5, 3.8, 16.6 and 4.5 % (see table 1).  To modify the combination and package dried fish with a lipid content of 2 or 16.6% for example, would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on conventional types of foods recognized to be stored within oxygen absorbing packages.  
Regarding claim 2, in view of Kitahara the combination teaches that the inorganic base is an inorganic base having calcium (see paragraph 41: “calcium”).
Regarding claim 3, Izumi teaches that the iron powder can be present at, for example 10-90% (see page 2 of the machine translation, “The amount of the deoxygenating agent to be incorporated should be selected so as to occupy from 1 to 99% by the weight of the total amount of the layer in which the deoxygenating agent is subjected to of 10 to 90% by weight”; see also the abstract), thus suggesting the iron powder present at 10% which falls within the claimed range of 5-60.  
Further regarding claim 3, in view of Kitahara the combination teaches that the odor absorption layer (C) comprises the inorganic base (calcium hydroxide) in an amount of 0.10% by mass or more and 20.0% by mass or less based on a total mass of layer (C) (see paragraph 48 - “0.1-5%”).  To use between 0.1-5% of an inorganic base would have been obvious to one having ordinary skill in the art for achieving the requisite odor absorption.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, which relies on Izumi (JP 55-090535) as the primary reference, and in further view of Otaki (JP 2001-354817).
Regarding claim 4, in view of Kitahara the combination further teaches that calcium hydroxide contained in the odor absorption layer (C) has an average particle size of 5 micron or more and 25 micron or less (see paragraph 48, 20 microns).  To modify the combination to use an inorganic base such as calcium hydroxide with a particle size of 20 microns, for instance would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite oxygen absorption.  
Claim 4 differs from the combination in specifically reciting “wherein the iron powder has an average particle size of 10 microns or more and 40 microns or less.”   However, Otaki an iron powder in a thermoplastic resin, that has an average particle size of 10 pm or more and 40 pm or less (Otaki, paragraph 11, 8-50microns, paragraph 39, 35 microns).  To modify the combination to use iron powder with a particle size of 35 microns, for instance would have been obvious to one having ordinary skill in the art, for the purpose of achieving the requisite oxygen absorption.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 8 above, and in further view of Agustini et al. (“Physicochemical Properties of Some Dried Fish Products in Indonesia”).
Claim 7 differs from the combination applied to claim 8, in specifically reciting that the food has a water activity of 0.3 to 1.0.
However, Agustini evidences that it has been conventional for dried fish to have a water activity such as between about 0.7 to below 0.8 (see Table 1 and figure 1 where the dried fish have a water activity of between about 0.7 to 0.8.  Agustini teaches that a water activity of below 0.91 has been advantageous for preventing bacterial growth and below 0.8 has been advantageous for preventing yeast growth (see page 77, left column, lines 10-22).  To modify the combination which already teaches dried fish and package fish having a water activity between 0.7-0.8 as taught by Agustini would have been obvious to one having ordinary skill in the art for preventing bacterial and yeast growth.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIREN A THAKUR/Primary Examiner, Art Unit 1792